 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDHome Care Products,Inc.andLocal 295, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 92-CA-910.March 6, 1964DECISION AND ORDEROn October 29, 1963, Trial Examiner John C. Fischer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices within the meaning of the Act and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Decision.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief. The General Counsel fileda brief in support of the Trial Examiner's Decision and a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.'Therulings are hereby affirmed.The Board has considered- the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner .2'The Trial Examiner inadvertently stated that Respondent had subjected to extensivecross-examination all three of General Counsel's witnesses.However, the record indicatesthat only one of the General Counsel'switnesses,namely, Harry Davidoff, was extensivelycross-examined.While we correct this error,it in no way affects the Trial Examiner'sultimate findings or our concurrence therein.2 The Recommended Order section in the Trial Examiner'sDecision is hereby amendedby substituting for the first paragraph therein the following paragraph:Upon the entire record in this case;and pursuant to Section 10(c) of the NationalLabor Relatiops Act, as amended,the National Labor Relations Board hereby ordersthat the Respondent, Home Care Products,Inc., its officers, agents, successors, andassigns, shall:.The Recommended Order section is further amended by substituting for paragraph 2(a)therein the following paragraph:(a)Post at its plant in Jamaica,New York,copies of the attached notice marked"Appendix."'Copies of said notice, both in English and Spanish,-to be furnishedby the Regional Director for the Second Region, shall,after being duly signed by theRespondent,be posted by it immediately upon receipt thereof,and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.-146 NLRB No. 28. HOME CARE PRODUCTS, INC.271TRIAL EXAMINER'S DECISIONUpon a charge filed March 20, 1963, by Local 295, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, herein called Local295, a complaint was issued April 29, 1963, against Home Care Products, Inc.,herein called the Respondent, alleging that it had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of the Act.The case was heardbefore Trial Examiner John C. Fischer at New York City on July 25 and 26, 1963.The gravamen of the complaint was that the Respondent, during the course ofLocal 295's organizational campaign, attempted to persuade its employees to aban-don their support of Local 295 by: (1) Making arrangements for another unionto solicit for membership among its employees during working time; (2) initiatingthe circulation among its employees of a petition by which the signatories indicatedthat they did not wish to support Local 295; (3) inducing its employees, by threatsand promises, to sign the petition; and (4) inducing its employees, by threats andpromises, to abandon and renounce Local 295 and to refrain from engaging inconcerted activity in behalf of Local 295.Upon the entire record in the case, including my observation of the witnesses, andafter due consideration of the briefs filed by Respondent Counsel and GeneralCounsel,I make the following:FINDINGS AND CONCLUSIONS1.THE JURISDICTIONAL FACTSRespondent is and has been at all times material herein a corporation duly orga-nized under,and existingby virtue of, the laws of the State of New York.At alltimes herein, Respondent has maintained its principal office and place of business at95-20 150th Street, Jamaica, in the city and State of New York, where it is, andhas been at all times material herein, engaged in the manufacture, assembling, pack-aging, sale, and distribution of accessories for vacuum cleaners, floor polishers,and related products.During the past year, which period is representative of itsannual operations generally, Respondent, in the course and conduct of its businessoperations,manufactured, assembled, packaged, sold, and distributed at its placeof business, products valued in excess of $300,000, of which products valued inexcess of $50,000 were shipped from said place of business in interstate commercedirectly to States of the United States other than the State in which it is located.Respondent is and has'been at all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) of the Act.IT.THE LABOR ORGANIZATIONS INVOLVEDLocal 295 is,and has been at all times material herein,a labor organization withinthe meaningof Section 2(5) of the Act. InternationalProduction,Service and SalesEmployees' Unionis, and has been at all times material herein,a labor organizationwithinthe meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Testimonial factsThere were only three witnesses who testified in this case.The first was HarryDavidoff, secretary-treasurer of Local 295, and two employees, Angel Melendez andJuan Jiminez.There are no credibility conflicts arising by reason of differingversions of the same events recited by opposing witnesses.Except for extensivecross-examination of all three of General Counsel's witnesses by Respondent Counsel,the pleadings, and legal arguments in the nature of evidence, no formal affirmativecase was introduced by Respondent attorney. Instead, Respondent's counsel movedfor a dismissal of the complaint on the grounds that General Counsel had not madeouta prima faciecase within the meaning of the Act.This motion, in effect, atcommon law would have been a demurrer to the evidence. Both parties stood ontheir interpretations of Respondent's motion and submitted comprehensive briefspurporting to establish their respective positions.The legal effects and implicationsof the record facts are the bases of the contentions of respective counsel.BothRespondent Counsel Archer and General Counsel Strahley documented their briefswith citations of numerous Board and court cases.All of these cases have beencarefully considered by me.744-670-65-vol. 146-19 272DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel's first witness, Harry Davidoff, testified that at the close ofbusiness on March 7, 1963, he met with Respondent's employees outside of theplant at 150th Street, Jamaica, and invited them to join the Union: "I told them thatI am from the union and I understand they wanted to join the union and I gave themcards and they signed the cards right there." Some 15 of the employees signedLocal 295 cards. It was stipulated by counsel that on March 8 Local 295 dis-patched a telegram to Respondent in which the Union stated that it represented amajority of the employees, and requested that the Company recognize TeamstersLocal 295 as the exclusive bargaining representative of its employees.The Com-pany employed about 20 people, most of whom were Puerto Ricans.Organizer Davidoff then testified that on March 11, Martin Bosses called him atLocal 295's office and stated to Davidoff that Respondent had a contract with anotherunion.According to Davidoff, when Bosses told him that he had a contract withanother union, Davidoff answered: "I told him that the people knew nothing aboutit."Thereupon, on March 14, Davidoff went to the plant and met Martin Bossesand Respondent Counsel Archer in the office.Davidoff testified: "Mr. Archer saidto me that he had been dealing with the Teamsters a long time, and if the Teamstersgot in here they would put him out of business."On cross-examination by Respondent Counsel Leonard, Davidoff denied as beingtrue: "As a matter of fact, didn't Mr. Archer ask what you were doing attemptingto organize a plant of this type."Queried further by counsel: "Didn't Mr. Archerin effect tell you, or ask you, or state, Mr. Davidoff, that he couldn't understandwhy you were attempting to organize here due to the fact that there were no drivers,helpers, or warehousemen here?"Davidoff in reply testified: "The only thingMr. Archer said about, that he had been dealing with the Teamsters a long time,and if the Teamsters got in here they would put him out of business."Followingthis colloquy Davidoff asked for and received permission to go into the plant andtalk to the people.Davidoff recited that he went into the plant: "I told them[employees] that the company will notify me by Friday or Monday when they wereready to sit down and negotiate a contract."Further queried by counsel: "Didn't you state in the presence of both Mr. Archerand Mr. Bosses that if there wasn't immediate recognition there would be a strike,"Davidoff denied that there was ever any discussion when the word "strike" wasbrought up.With reference to Respondent's promise to give Local 295 an answer byFriday or Monday, Davidoff testified to a telephone conversation with Archer asfollows: "The conversation was that the company contacted the people and the peopletold him they didn't want the union, so it's no sense in any negotiating a contract."According to Davidoff, his answer was: "We will file a charge with the Board thatthe company intimidated the workers."Davidoff further testified that an employee,one Jose Melendez, telephoned him on the morning of the 14th before he visitedthe company office, stating: "He told me that the company had threatened-that thecompany had been threatening the people and they were trying to push them in withanother union."Itwas stipulated by counsel that on March 12 the Second Regional Office sentout the letter to Respondent Home Care notifying them that a petition for certifi-cation had been filed by Local 295 for employees specified.That following, onMarch 14, the Second Region sent out a notice of conference for the same unit-that conference being scheduled for Wednesday, March 20-and on March 14 theSecond Regional Office sent out a letter advising that an amendment to the petitionhad been made to change the unit to production, maintenance, and shipping.The next phase, in sequence of this case, is the entry of Local 422 of Service andSales Employees' Union.After receiving the Teamsters telegram on March 8, General Counsel and Re-spondent counsel are in agreement that three representatives of Local 422 of theInternational Production, Service and Sales Employees Union appeared outside ofRespondent's plant and approached employee Angel Melendez who was loading atruck and importuned him to join Local 422.One of the representatives, FlorentinoLuis, attempted to give employee Angel Melendez a union card but he refused totake it.From this point on, respective counsel in their briefs put their own interpre-tation on the testimony of record in their narrations.Witness Angel Melendez, a Puerto Rican, gave the cogent testimony in thisphase of the case, testifying through a Spanish-speaking interpreter.He statedthat he understood English if spoken slowly and could speak it to a limited degreehimself.He was employed by the Company during March 1963 and "was incharge of us [Puerto Ricans] in the factory."Melendez testified that he signedthe union card on March 7 in company with some 15 others at the first meetingwith Organizer Davidoff.He described that a day or two after signing up with HOME CARE PRODUCTS, INC.273Teamsters Local 295, he was accosted while loading his truck by three men fromService andSalesLocal 422 and was asked to join that union by Florentino Luis,the one who spoke Spanish.Melendez refused to take the proffered card and re-turned to the plant.He stated that about 5 or 10 'minutes after returning to theplant,Mrs.Wallace, the secretary of Bosses, told him to report to Bosses' office.Melendez quoted Bosses as telling him that "if we sign with Local 295, he wouldbe compelled to reduce the number of personnel."Melendez, nevertheless, toldBosses that he could notgo againstthe majority of the boys but would do as themajority did.He testified that Bosses then asked him to go out to the street andget the cards from the representative of Local 422: "He said if I were clever thanthe other fellows I would go out there and get the cards and have the other boyssign it,sign them."Melendez followedBosses' suggestion,went out and metwith the same three representatives of Local 422 to whom he had talked about 10minutes previously, took the cards together withsomebooks concerning the benefits422 were offering, and returned to the plant.He stated that he showed the cardsto some of the boys, but the next day he threw them away.Melendez also testified that 2 or 3 days after having gotten the cards from Local422, Bosses addressed the employees shortly after beginning work.At this meet-ing Bossesspoke to all of the employees, and one of the English-speaking employeesstanding near him translatedas Bossesspoke.Melendez testified thatBosses saidthat he might have to reduce the number of employees by six or seven persons ifthe Teamsters came in, and he quotedBosses assaying that he did not want anyunion, and asked why they were joining the Union when he had been so good tothem.Melendez further stated that after Bosses asked employees whether theywanted Local 295 as their union and about 10 or 11 replied in the affirmative-some said no and others remained quiet.Bosses' concluding statement was: "Well,if you want the union, take it, okay."The day following this meeting, after lunch, according to Melendez, he andemployees CarrilJiminez,Rodriguez, and a mechanic had a meeting at which timeCarril produced a paper which bore in English and Spanish the legend: "WE WANTNO UNION" and "NO QUEREMOS UNION." It appears, as background forthis, that in the interim,Bosseshad called Carril into his office and talked withhim concerning the Union.Bosses gave Carrilthispaper and asked him to circulateit among fellow employees and get such as were willing to sign it.Melendez testifiedthat he did not decide to sign Jiminez' paper at this time, but did so on the follow-ing day-some signed but others did not.On the following morningBosses againaddressed all of the employees.On this occasion Melendez stated that all of theemployees spoke: "We ask him for 5 minutes for a coffee break, and also 5 minutesto wash before we left." In response to this request Bosses granted the employeestime for washing up before going home at night, and gave them a 5-minute coffeebreak.General Counsel's other Puerto Rican witness gave a similar version as Melendezof events.Carril Jiminez testified thatBossesheld a meeting of the employeesabout a week after they had signed the cards.He described that the men wereseated and that one of the employees who spoke both English and Spanish inter-preted as Bosses addressed them. In substance, his testimony was that Bossesasked why did they want the Union since he had been so good to them. Carrilstated: "Then we told him that we wanted to benefit ourselves by joining theUnion and particularly for the hospitalization benefits."He recalled that Bossesrecited thatsome ofthe employees had been absent and stayed out from workbut were allowed to come back.Bossescited Jiminez himself as an example:"He^ said that I went to Puerto Rico about Christmas and that he kept the jobopen for me."Jimineztestified that on the day following this meeting, and afterbeing informed by a fellow employee named "Bob" that Bosses wanted tosee him,he went into,Bosses'office.He explained that he went to Bosses' office "becausethere was so much problems, I went to tell him that I did not want to do anythingabout theunion."Jiminezstated thatBosses, in the conversation that ensued, saidthat it was fine that he did not want the Union-adding: "He said that if we wouldget into the Union that he would reduce the employees from 19 to more or lessabout 10.And that if they asked for an increase, that probably there would be astrike,because he did not have money to pay for that increase."Jiminez stated that Bosses spoke to him in English which he understands ifspoken slowly.Near the close of the conversation Jiminez toldBossesthat therewere two or three others who did not want the Union. At this point Bossesproduced the paper with the Spanish and Englishlegend on it(Respondent's ExhibitNo. 2) and instructed him to get those who did not want the Union to sign thispaper.Jiminez's testimony in this connection was: "I held [took] the paper and 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen I went to the others who were working there and they asked what was thatfor and I explained that those who didn't want to belong to the Union, to signthe paper."Employee Stephen Melendez next took the paper, signed it, and ap-parently put itin generalcirculation.About 4 o'clock, or quitting time, on thesame afternoon the group again met, including the night shift, and discussedthe Union, and some said, "I will sign" and others said, "I won'tsign."AlthoughBosses was in the neighborhood it does not appear that he participated in this dis-cussion.Nevertheless, 19 of the employees had signed the document by March14 or 15 after Bosses had promised them a coffee break and ja wash-up period.On March 18, Respondent Counsel Archer informed Organizer Davidoff that theemployees did not want the Teamsters Union to represent their employees.B. Testimonial facts congruent to complaintThe above testimonial facts as found amply support sand ,document paragraphs 8and 9 of the complaint, and I so find. Paragraph 8 recites that on or about March11, 1963, Respondent, by MartinBosses, itspresident, attempted to persuade its em-ployees to abandon their support of Local 295, and made arrangements for anotherunion, International Production, Service and Sales Employees' Union, to solicitfor membershipamong itsemployees during working time.This is evidenced bythe fact that PresidentBossesmet with the employees between March 8 and 15in the attempt to persuade his employees to abandon their support of TeamstersLocal 295. In violation of Section 8(a)(1) of the Act, he threatened to cut theworking crew.He also attempted to make arrangements for another union, Inter-national Production, Service andSalesEmployees' Union, to solicit for membershipamong its employees on working time through the person of Angel Melendez-also violative of Section 8(a)(1) and (2) of the Act. Paragraph 9 alleges thaton or about March 13, 1963, Respondent, by Martin Bosses, its president, initiated,authorized, and permitted the circulation among its employees of a petition by whichthe signatories indicated that they did not wish to support Local 295, and on oraboutMarch 13 and 14, 1963, Respondent induced employees, by threats andpromises, to sign the petition, the object of the threats and promises being to inducethe employees to sign the petition as described above, and to induce the employeesto abandon and renounce Local 295 and to refrain from joining it and from en-gagingin other concerted activities on its behalf.This is amply evidenced byBosses' calling in Carril Jiminez and giving him a paper and instructions to signup,all employees not in favor of the Union.Calling into his office two employees,Melendez and Jiminez, and threatening to reduce his staff of employees if theUnion came in, constitutesillegalinterference, restraint, and coercion of employeesin the exercise of rights guaranteed in Section 7 of the Act.The allegations above having been found to be supported by the findings of factand evidence of record, it follows that the allegations in paragraphs 10 and 11 arecorrect statements of the law applicable under the facts as found by me.Paragraph10 states that by the acts described above in paragraphs 8 and 9, and by each ofsaid acts, Respondent interfered with, restrained, and coerced, and is interferingwith, restraining, and coercing its employees in theexerciseof the rights guaranteedin Section7 of the Act, and thereby engaged inand is engagingin unfair laborpractices affecting- commerce within themeaningof Sections 8(a) (1) and 2(6)and (7) of the Act.Paragraph 11 is consonant in that by the acts described above in paragraph 8 andby each of said acts, Respondent rendered and is rendering unlawful assistanceand support to a labor organization, and contributed and is, contributing financialand other support to a labor organization, and thereby engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Sections 8(a) (2)and 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDY-Having found that the Respondent has engaged in certain unfair labor practicesI shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. HOME CARE PRODUCTS, INC.275It has been found that the Respondent has violated Section 8(a)(2) and (1) ofthe Act by assisting Local Union 422 and by interfering with the organization ofthe Teamsters Local 295, I have also found that the Respondent by threats to hisemployees interfered with, restrained, and coerced them in the exercise of theirrights guaranteed by Section 7 of the Act in violation of Section 8(a)(1) of the Act.Accordingly, it will be recommended that the Respondent be ordered to cease anddesist from interfering with,restraining,or coercing his employees in the exerciseof their rights guaranteed by Section 7 of the Act by threatening them with reprisalsif the Company were unionized and laying off of employees, and by giving aid andassistanceto Local 422 if the employees rejected Teamsters Local 295. It willalso be recommended that the Respondent be ordered to cease and desist from inany manner infringing upon the rights guaranteed his employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Home Care Products, Inc., is an employer within the meaning of Section 2(2)of the Act, and is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.Local 295, International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, and International Production, Service and Sales Em-ployees'Union, AFL-CIO, are labor organizations within the meaning of Section2(5) of the Act.3.By assisting Local 422 and interfering with the organizing of the Local 295,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (2) of the Act.4.By interfering with, restraining, and coercing his employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, Home CareProducts, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with the organizing of Teamsters Local 295 or any other labororganization of its employees and from contributing support to Local 422 or toany labor organization of its employees.(b)Threatening reprisals against employees or granting benefits to cause themto abandon or reject Teamsters Local 295 or any' other labor organization.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post at its plant in Jamaica, New York, copies of the attached notice marked"Appendix." 1Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the Respondent, be posted byhim immediately upon receipt thereof, and be maintained by him for a period of60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.1 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order." 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Second Region,in writing,within 20days from the receipt of this Trial Examiner'sDecision and Recommended Order,what steps he has taken to comply therewith.2It is further recommended that, unless on or before 20 days from the receipt ofthisDecision and Recommended Order Respondent notifies the aforesaid RegionalDirector,in writing,that he will comply with the foregoing Recommended Order,the National Labor Relations Board issue an order requiring him to take such action.2 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICETo ALLEMPLOYEESPursuant to a Recommended Order of a Trial Examinerof the National Labo2Relations Board, and in order to effectuate the policiesof the National LaborRelationsAct, we herebynotify our employees that:WE WILLNOT interfere with,restrain,or coerce employees in the exerciseof their right to engage in concerted activitiesfor thepurpose of collectivebargaining or other mutual aid or protection,either by threatening employeeswith reprisals or by granting them benefits to 'abandon TeamstersLocal 295,or any other labor organization.WE WILL NOT offer or contribute assistance andsupportto InternationalProduction,Service and Sales Employees'Union 422, or anyother labororganization of our employees,or otherwise interfere with the representationof our employees through a labor organization of their ownchoice.WE WILL NOT in any like or related manner interfere with,restrain, orcoerce our employees in the exercise of their rights guaranteedby Section 7of the Act,except to the extent that suchrightsmay be affectedby an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named labor organization,or any other labororganization,except to the extent above stated.HOMECAREPRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York,Telephone No.751-5500,if they have any question concerning this notice or compliance with itsprovisions.Tele-Trip Company, Inc.andInsuranceWorkers InternationalUnion,AFL-CIO.Case No. 5-CA-2435.March 6, 7964DECISION AND ORDEROn October 28, 1963, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act and recommending that itcease and desist therefrom and take certain affirmative action, as set146 NLRB No. 27.